Luke, J.
On the hearing of the motion to change the venue in this case, wherein the defendant was charged with murder, there was evidence that he could get a fair trial in the county in which it was alleged that he committed the crime, and that he would be in no danger of bodily harm; and, from a careful examination of the record, this court can not say that the judge who heard the evidence and denied the motion abused the discretion with which he is by law charged.

Judgment affirmed.

Broyles, C. J., and Bloodworth, J., concur.